American Funds Mortgage Fund One Market, Steuart Tower Suite 1800 San Francisco, California 94105 November 1, 2010 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Mortgage Fund File Nos. 333-168595 and 811-22449 Dear Sir or Madam: On behalf of American Funds Mortgage Fund (the “Fund”), wehave filedForm N-1A, Pre-Effective Amendment No. 2 to the Fund’s Registration Statement under the Securities Act of 1933 and Amendment No. 2 to the Fund’s Registration Statement under the Investment Company Act of 1940, as amended. The Fund intends to begin operations on November 1, 2010.Accordingly, pursuant to Rule 461 and on behalf of the Fund and the Fund’s principal underwriter, American Funds Distributors, Inc., we respectfully request that the effectiveness of the Registration Statement be accelerated to November 1, 2010. If you have any questions please do not hesitate to contact me at (213) 615-0404. Sincerely, /s/ Timothy W. McHale Timothy W. McHale Counsel, Capital Research and Management Company cc:Laura Hatch
